Title: From Thomas Jefferson to Lewis Waugh, 6 January 1805
From: Jefferson, Thomas
To: Waugh, Lewis


                  
                     Sir 
                     
                     Washington Jan. 6. 05.
                  
                  In answer to your letter of Dec. 18. I have to inform you that no land office being as yet opened in upper Louisiana, no one is permitted to settle on the public lands there, and that the military is specially charged with preventing it. but the country of Kaskaskian on the opposite side of the river is open to acquisition, yields to the other side in no single circumstance, and is far superior in point of safety. Accept my salutations & best wishes.
                  
                     Th: Jefferson 
                     
                  
               